Per Curiam.

— This section was brought by appellant, plaintiff below, to quiet title to the following described land, to wit: The northeast quarter (%) and the southwest quarter (%) of section one (1), in township two (2) north of range fifty-two (52) west of the Sixth Principal Meridian. By virtue of a stipulation filed of record in the case, the appeal is dismissed insofar as it affects the southwest quarter (%) of section one (1) in township two (2) north of range fifty-two (52) west.
On the trial it was stipulated that the fee title to the lands in controversy stood in the defendants, unless the same had been divested by two certain tax deeds offered in evidence and relied upon by the *209plaintiff as a source of title. These deeds were properly excluded by the court, since each was void on its face for the reason that the land therein described had been sold to the county on the first day of the tax sale. The question here involved, with reference to the validity of the aforesaid deeds, was determined in the case of Little v. Wilson, No. 3379, decided by this court at the present term.

Affirmed.

Walling, Judge, not participating..